Citation Nr: 0507554	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-29 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU) for accrued benefits 
purposes.

2.  Entitlement to special monthly compensation (SMC) for 
accrued benefits purposes, based on the loss of use of a foot 
or both feet under 38 C.F.R. § 3.350 (2004).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1955.  He died in April 1997, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The appellant's appeal was initially 
denied by the Board in a January 1999 decision.  She appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court), and the decision was vacated in 
November 1999 following a joint motion of the appellant and 
the Secretary of Veterans Affairs (Secretary).  The Board 
again denied the appellant's appeal in a February 2002 
decision.  The appellant again appealed this denial, and, in 
February 2003, the decision was vacated to the extent that 
the issues addressed in the present decision were not 
addressed in the prior Board decision.  The Board 
subsequently remanded this matter back to the RO in September 
2003, and the Board again denied the veteran's claims in an 
April 2004 decision.  Following a January 2005 joint motion, 
however, the Court, in the same month, ordered that the April 
2004 decision be vacated and that the case be remanded back 
to the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claims has been obtained by the RO.

2.  There is evidence of record suggesting that, prior to his 
death, the veteran's service-connected bilateral flat feet 
with bunions and calluses precluded him from substantially 
gainful employment.

3.  Prior to his death, the veteran did not have complete 
loss of use of either foot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU for accrued benefits 
purposes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.16, 4.19 
(2004).

2.  The criteria for entitlement to SMC for accrued benefits 
purposes, based on the loss of use of a foot or both feet 
under 38 C.F.R. § 3.350 have not been met.  38 U.S.C.A. 
§§ 1114, 1155, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.350, 3.1000 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the appellant 
and has arranged for a claims file review by a VA medical 
professional.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

The Board is aware that the RO has not notified the appellant 
of the provisions of 38 U.S.C.A. § 5103 to date.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, in 
an October 2003 letter, the appellant's representative 
notified the RO that she did not want the case to be further 
delayed by the issuance of a VCAA letter but instead wanted 
the case to be processed as soon as possible.  In essence, 
then, the appellant has explicitly waived her right to 
38 U.S.C.A. § 5103 notification.  Therefore, and particularly 
in light of the long delays resulting from prior development 
of this case, the Board finds that any defect with respect to 
the VCAA notice requirement in this case should not preclude 
consideration of this appeal at the present time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).



II.  Laws and regulations regarding accrued benefits

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  Id.  

This appeal arises out of the appellant's claim for an 
increased rating for the veteran's bilateral flat foot 
disability, for purposes of her receipt of accrued benefits.  
The Board notes that, in February 1996, the veteran filed a 
claim for an increased rating for his bilateral flat foot 
disability.  That claim was denied in a July 1996 rating 
decision.  The veteran filed a timely appeal as to that 
decision.  However, during the pendency of that appeal, in 
April 1997, the veteran died.  

In June 1997, the appellant filed a claim for an increased 
rating for the veteran's bilateral flat feet, for purposes of 
accrued benefits.  As indicated above, the February 2003 
joint motion reflects that the claims presently on appeal 
were determined to stem from the increased evaluation claim, 
which was adjudicated by the Board in February 2002 and is 
not presently before the Board on appeal.

III.  Factual background

Preliminarily, the Board notes that, at the time of the 
veteran's death, service connection was in effect only for 
bilateral flat feet with bunions and calluses, evaluated as 
50 percent disabling.

In a May 1988 examination report, a VA doctor noted that the 
veteran had "significant abnormality" of the lower 
extremities, the calves, and the feet.  Symptoms included 
subluxation, decreased toe motion, normal ankle motion, 
definite deformity, a hammertoe at the left fourth toe of the 
proximal interphalangeal joint, and a callous on the sole of 
each foot over the head of the first and second metatarsals.  
The examiner noted that the veteran "has not been able to 
get a job because of his age and because of the foot 
difficulty."  Diagnoses included bilateral metatarsalgia, 
with significant discomfort; hallux valgus of the left foot; 
third degree pes planus; residuals of surgery on both feet 
for bunions; moderate varicose veins in both lower 
extremities; bilateral calluses; vascular disease involving 
the left calf and foot, with decreased blood arterial supply; 
and left toe hammertoes.

More recently, right foot x-rays from April 1995 revealed 
changes in the fifth toe, subluxation in the 
metatarsophalangeal joint of the great toe, and neurotrophic 
bone changes in the fifth toe warranting the suggestion of 
associated Reiter's disease.  The examiner also noted a 
hallux valgus, with a secondary osteomyelitis.  A VA 
treatment record from November 1995 indicates the presence of 
a healing ulcer on the plantar surface of the left foot, with 
claudication and pain after walking one block.  This ulcer 
was described as diabetic in nature.  X-rays revealed no 
evidence of osteomyelitis.  The veteran was encouraged to 
increase exercise and to stop smoking.  

A January 1996 VA hospitalization report indicates that the 
veteran had a history of non-insulin dependent diabetes, as 
well as peripheral vascular disease and a venous stasis ulcer 
on his left foot.  The veteran's treating doctor indicated 
that he "is to be weight bearing as tolerated but it is 
preferred that he stays off the left lower extremity."  
Also, a January 1996 VA x-ray report reflects that the 
veteran had bilateral superficial femoral artery occlusion, 
with single vessel run-off to both feet.  On the left, there 
was subluxation and fragmentation of the left first 
metatarsophalangeal joint, with secondary hallux valgus 
deformity that was stable in appearance, with no radiographic 
evidence of an acute destructive bone lesion to suggest 
osteomyelitis.

Prior to his death in April 1997, the veteran was 
hospitalized at a VA facility for multiple disorders, 
including diabetes mellitus, vascular disease, and multi-
infarct dementia.  A physical examination revealed 
contraction of the first metatarsal of the right foot, with 
decreased temperature, as well as left foot ulceration, 
purulent discharge, and trace edema.  A left second toe 
amputation was performed during the hospitalization.  
However, the hospitalization report was otherwise silent for 
any references to the veteran's service-connected bilateral 
flat foot disability.  Similarly, the hospital report 
addressing the veteran's death (in the same month) contains 
mention of only necrotic changes in the right second and 
third toes, with superficial ulcers, a left second toe 
amputation, and large bunion deformity of the left great toe.

In April 1998, the appellant and a family friend testified at 
an RO hearing.  They asserted that the veteran's feet 
appeared to worsen over time and that orthopedic appliances 
did not greatly help his disability.  

Subsequent to the Board's June 2000 remand, and in compliance 
with the November 1999 Joint Remand, the RO forwarded the 
veteran's claims file to a VA doctor for a medical opinion.  
Such an opinion was rendered in October 2000.  In the noted 
January 2005 joint remand, however, the Secretary and the 
veteran indicated that this opinion should not be considered 
in the present case, as it was rendered after the veteran's 
death and was therefore not "in the file at date of death."  
See Hayes v. Brown, 4 Vet. App. 353, 358 (1993).  As such, 
the Board will not address this opinion further in the 
present case.



IV.  TDIU

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's 50 percent evaluation for his 
foot disability at death does not meet the initial criteria 
for schedular consideration for the grant of TDIU under 38 
C.F.R. § 4.16(a), and the question thus becomes whether there 
existed an extra-schedular basis for the grant of entitlement 
to TDIU.  In this regard, the Board has considered the 
veteran's educational and employment background.  The 
veteran's DD Form 214 reflects that he completed only two 
years of high school.  

In this case, the Board is aware that the noted May 1986 
medical statement indicates that the veteran "has not been 
able to get a job because of his age and because of the foot 
difficulty."  As noted above, age is not a consideration 
with TDIU claims, and the veteran's foot problems encompassed 
symptoms apparently beyond those directly attributable to his 
service-connected disorder.  At the same time, the evidence 
of record at the time of the veteran's death was insufficient 
to allow a determination of the extent to which 
unemployability was due to the veteran's service-connected 
disability, as opposed to separate foot problems (e.g., 
diabetic symptoms).  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition).  While this matter was 
addressed in the noted October 2000 VA medical opinion, that 
opinion was not in the claims file at the time of death and 
does not warrant further consideration in this case.

Overall, in view of evidence indicating that the veteran's 
"foot difficulty" contributed to preclude substantially 
gainful employment, and after resolving all doubt in the 
claimant's favor, the Board concludes that the evidence 
supports the finding that the veteran's service-connected 
foot disability, in and of itself, rendered him unable to 
obtain or retain substantially gainful employment just prior 
to death.  See 38 U.S.C.A. § 5107(b).  Accordingly, the 
evidence supports the appellant's claim of entitlement to 
TDIU for accrued benefits purposes under 38 C.F.R. § 4.16(b), 
and this claim is granted.  



V.  SMC

Under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, disability 
compensation may be paid at special rates when certain 
medical criteria are met.  The level of SMC provided under 38 
U.S.C.A. § 1114(k) is payable for anatomical loss or loss of 
use of one foot, one or more creative organs, or both 
buttocks; blindness in one eye; the inability to communicate 
by speech due to organic aphonia; or deafness in both ears.  
Additionally, the level of SMC provided under 38 U.S.C.A. 
§ 1114(l) is payable for anatomical loss or loss of use of 
both feet, or one hand and one foot; blindness in both eyes 
with visual acuity of 5/200 or less; or being permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 C.F.R. 3.350(b).  

"Loss of use of a hand or a foot" will be held to exist 
when no effective function remains, other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee, with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, with attention to 
whether the acts of balance or propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

In this case, the Board has reviewed the evidence of record, 
but there is no indication of "loss of use" of either foot 
prior to death.  Symptoms prior to death included necrotic 
changes in the right second and third toes, with superficial 
ulcers; a left second toe amputation; and large bunion 
deformity of the left great toe.  None of the veteran's 
treatment providers prior to death, however, suggested that 
these symptoms equated to a loss of effective function of 
either foot.  Moreover, the November 1995 VA treatment record 
indicates that the veteran reported being able to walk one 
block, albeit with pain.  The Board notes that, in analyzing 
the facts of this case, the Board has not considered the 
October 2000 VA opinion that, as noted in the January 1995 
joint remand, was added to the claims file after the 
veteran's death.

The Board is aware that, in the March 1995 brief, the 
veteran's representative argued that the veteran could not 
walk without pain and that "[t]he inability to walk without 
pain is the inability to walk."  Under 38 C.F.R. 
§ 3.350(a)(2)(i), however, the finding of loss of use of the 
foot requires the loss of all effective function, and 
walking, albeit with pain, represents at least some degree of 
effective functioning of the feet.

Overall, the evidence of record at the time of the veteran's 
death does not reflect findings that meet the criteria for 
special monthly compensation under 38 U.S.C.A. § 1114(k) or 
(l), and the preponderance of the evidence is thus against 
the appellant's claim of entitlement to SMC for accrued 
benefits purposes, based on the loss of use of a foot or both 
feet under 38 C.F.R. § 3.350.  Again, as the preponderance of 
the evidence is against the appellant's claim, the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable.


ORDER

The claim of entitlement to TDIU for accrued benefits 
purposes is granted.

The claim of entitlement to SMC for accrued benefits 
purposes, based on the loss of use of a foot or both feet 
under 38 C.F.R. § 3.350, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


